Name: 96/621/EC: Council Decision of 14 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Turkey fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Turkey
 Type: Decision
 Subject Matter: Europe;  trade;  EU finance;  processed agricultural produce;  European construction
 Date Published: 1996-10-30

 30.10.1996 EN Official Journal of the European Communities L 277/38 COUNCIL DECISION of 14 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Turkey fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Turkey (96/621/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to Decision No 1/77 of the EEC-Turkey Association Council of 17 May 1977 on new concessions for imports of Turkish agricultural products into the Community, and in particular Annex IV thereto, Having regard to the proposal from the Commission, Whereas the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Turkey fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Turkey, should be approved; Whereas Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1) abolishes application of a correcting factor of 1,207509 applied to the agricultural conversion rates up to 31 January 1995; whereas it is therefore necessary, taking account of the operative event for the agricultural conversion rate to be used, to provide for an amount for the period ending on 31 January 1995 and an amount applicable as from 1 February 1995, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Turkey fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Turkey, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 14 October 1996. For the Council The President R. QUINN (1) OJ No L 387, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 150/95 (OJ No L 22, 31. 1. 1995, p. 1).